OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs.
The Appellate Division did not abuse its discretion when it determined that the Division of Housing and Community Renewal was substantially justified in asserting that it could not review proceedings that involved matters that arose prior to the reviewable four-year period (see Matter of Gilman v New York State Div. of Hous. & Community Renewal, 99 NY2d 144 [2002]) and, thus, reversed Supreme Court’s order awarding appellant attorneys’ fees pursuant to the New York State Equal Access to Justice Act (CPLR art 86) (see New York State Clinical Lab. Assn. v Kaladjian, 85 NY2d 346, 356-359 [1995]). *608Furthermore, the Appellate Division did not improperly shift the government’s burden to show that “its case had a reasonable basis both in law and fact” {id. at 356).
Chief Judge Kaye and Judges Smith, Ciparick, Wesley, Rosenblatt, Graffeo and Read concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.